      Case 2:18-cv-00428-MRH Document 39 Filed 04/04/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                    )       Civil Action No. 2: l 8-cv-00428
                                                          )
         FAPD, LLC,                                       )       Judge Mark R. Hornak
                                                          )
                Plaintiff,                                )
                                                          )
                VS.                                       )
                                                          )
         AUTO-OWNERS INSURANCE                            )
         COMPANY,                                         )
                                                          )
                Defendant.                                )


                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), Plaintiff, FAPD, LLC and Defendant, Auto-

Owners Insurance Company, hereby stipulate to the dismissal with prejudice of this action as it

relates to Defendant. The parties further waive all rights of appeal and each shall bear their own costs

and attorneys' fees except as agreed upon.

                Isl Andrew M. Gross                             Isl Francis X. McTiernan, Jr.
                Andrew M. Gross                                 Francis X. McTiernan, Jr. Esquire
                PA ID No. 59912                                 PA ID No. 43587
                Gross & Patterson, LLC                          Richard S. Canciello, Esquire
                707 Grant Street                                PA ID No. 73174
                Suite 2340                                      Wayman, Irvin, & McAuley, LLC
                Pittsburgh, PA 15219                            Three Gateway Center Suite 1700
                Phone:412-553-0140                              401 Liberty Avenue
                Fax:412-553-0142                                Pittsburgh, PA 15222
                Andrew.gross@grosspatterson.com                 Telephone: 412-566-2970
                                                                Facsimile: 412-391-1464
                Counsel for Plaintiff                           E-mail: fmctiernan@waymanlaw.com
                                                                         rcanciello@waymanlaw.com

                                                                Counsel for Defendant




                                                              UNITED STATES DISTRICT JUDGE
